Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 1 of 14 PageID: 642



William W. Northgrave, Esq. (WN0548)
McMANIMON, SCOTLAND & BAUMANN, LLC
ATTORNEYS AT LAW
75 Livingston Avenue, Second Floor
Roseland, New Jersey 07068
Telephone: (973) 622-1800
Attorneys for Defendant,
Jersey City Redevelopment Agency

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 ONE   JOURNAL  SQUARE   PARTNERS        CASE NO.    2:18-cv-11148
 URBAN RENEWAL COMPANY LLC, ONE
 JOURNAL   SQUARE   TOWER   NORTH
 URBAN RENEWAL COMPANY LLC, and
 ONE JOURNAL SQUARE TOWER SOUTH
 URBAN RENEWAL COMPANY LLC,                          Civil Action

 Plaintiffs,
                                           DOCUMENT FILED ELECTRONICALLY
       v.
                                             Motion Day (L.Civ.R. 7.1):
 JERSEY    CITY    REDEVELOPMENT
 AGENCY, CITY OF JERSEY CITY,                     December 17, 2018
 and STEVEN FULOP,

 Defendants.




      MEMORANDUM OF LAW IN REPLY TO PLAINTIFFS’ OPPOSITION TO
  DEFENDANT JERSEY CITY REDEVELOPMENT AGENCY’S MOTION TO DISMISS
    COUNTS FIVE THROUGH ELEVEN OF PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 2 of 14 PageID: 643




                             TABLE OF CONTENTS

TABLE OF AUTHORITIES........................................ ii

INTRODUCTION................................................. 1

LEGAL ARGUMENT............................................... 2

   I.

   COUNTS FIVE THROUGH NINE OF THE AMENDED COMPLAINT SHOULD BE
   DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
   12(b)(1) AS PLAINTIFFS HAVE FAILED TO MEET THEIR BURDEN
   TO ESTABLISH STANDING ..................................... 2

   II.

   COUNTS FIVE THROUGH NINE OF THE AMENDED COMPLAINT SHOULD BE
   DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
   12(b)(6) AS PLAINTIFFS HAVE FAILED TO SET FORTH A CLAIM
   FOR RELIEF ................................................ 5

   A. Plaintiffs Fail to Allege a Violation of Plaintiffs’
      Procedural or Substantive Due Process Rights............ 6

   B. Plaintiffs Fail to Allege a Violation of Plaintiffs’
      Right to Equal Protection Under the Law................. 8

   C. There is no Violation of Plaintiffs’ Rights Under
      the First Amendment.................................... 10


CONCLUSION.................................................. 11




                                      i
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 3 of 14 PageID: 644



                           TABLE OF AUTHORITIES

Cases
American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575,
  587 (3d Cir. 2009) ........................................... 7
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).................... 6
Ballentine v. U.S., 486 F.3d 806, 810 (3d Cir. 2007)........... 3
Bell Atl. Corp.v. Twombly, 550 U.S. 444, 555, 570 (2007)....... 5
Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014).... 4
Burwell, 134 S. Ct. at 2766.................................... 5
Clapper v. Amnesty Int'l USA, 133 S. Ct. 1138, 1148 (2013)..... 3
Daniels v. Williams, 474 U.S. 327, 331 (1986).................. 7
Davidson v. O'Lone, 752 F.2d 817, 829 (3d Cir. 1984)........... 8
Evans v. Sec'y Pa. Dep't of Corr., 645 F.3d 650, 658 (3d Cir.
  2011) ........................................................ 6
Ferguson v. Skrupa, 372 U.S. 726, 732 (1963)................... 8
Finkelman v. NFL, 810 F.3d 187, 193 (3d Cir. 2016)............. 3
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).... 3
Marion v. TDI, Inc., 591 F.3d 137, 149 (3d Cir. 2010), cert.
  denied, 562 U.S. 1218 (2011) ................................. 3
Mellon Bank, N.A. v. Aetna Business Credit, Inc. 619 F.2d 1001,
  1009 (3d Cir. 1980) .......................................... 7
Millennium Towers Urban Renewal Limited Liability Company v.
  Municipal Council of the City of Jersey City, 343 N.J. Super.
  367 (Law Div. 2001). ......................................... 9
Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)............ 10
Reilly v. Ceridian Corp., 664 F.3d 38, 41 (3d Cir. 2011), cert.
  denied, 132 S. Ct. 2395 (2012) ............................... 2
Rogin v. Bensalem Township, 616 F.2d 680, 687 (3d Cir. 1980)... 9
Statutes
N.J.S.A. 40A:20-8.............................................. 9
Rules
Rule 12(b)(1).................................................. 2
Rule 12(b)(6)............................................... 2, 5




                                     ii
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 4 of 14 PageID: 645



                                    INTRODUCTION

   Defendant Jersey City Redevelopment Agency (“JCRA”) submits

this memorandum of law in reply to Plaintiffs’ opposition to

JCRA’s     motion    to     dismiss     Counts         Five     through       Eleven    of

Plaintiffs    One    Journal       Square    Partners       Urban    Renewal        Company

LLC, One Journal Square Tower North Urban Renewal Company LLC

and One Journal Square Tower South Urban Renewal Company LLC’s

(collectively,       "Plaintiffs")          Amended     Complaint,        pursuant      to

Rules    12(b)(1)    and    12(b)(6)        of   the    Federal      Rules      of   Civil

Procedure.       Plaintiffs’        opposition         is     nothing    more    than    a

recitation of the baseless allegations set forth in the Amended

Complaint.      Plaintiffs argue that the JCRA retaliated against

them for its prior association with Jared Kushner (“Kushner”).

Plaintiffs fail to even allege, never mind explain, the gap

between Kushner’s resignation in January 2017 and the notice of

default sent by JCRA in April of 2018.                  As such, Plaintiffs fail

to allege how their supposed “concrete injury” was the result of

JCRA’s action.

      This latest iteration continues Plaintiffs’ failure to meet

their burden to establish standing.                     The simple fact remains

indisputable that JCRA and Plaintiffs entered into a contractual

relationship,       and    ample    remedies      for       breach      are   set    forth

therein.     Those rights and obligations are governed by state law

contract principles, as freely agreed to by the parties at the

                                            1
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 5 of 14 PageID: 646



time they entered into the contract.                 JCRA’S status as a public

entity does not allow Plaintiffs to elevate an allegation of

breach to an “unconstitutional” action.

      Accordingly,      Counts    Five    through      Eleven      in    the   Amended

Complaint      must    be   dismissed     pursuant      to    Rule      12(b)(1)    and

12(b)(6) of the Federal Rules of Civil Procedure.                          Plaintiffs

both lack the standing to proceed and have failed to assert a

claim   for    which    relief   may    be    granted.        In   support     of   its

motion, JCRA additionally relies upon and incorporates herein

its initial papers filed in support of dismissal, along with the

arguments, to the extent relevant, set forth by defendants the

City of Jersey City (the “City”) and Mayor Steven Fulop (the

“Mayor”), in support of their separate motions to dismiss.

                                 LEGAL ARGUMENT

     I.       COUNTS FIVE THROUGH NINE OF THE AMENDED COMPLAINT
SHOULD BE      DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
12(b)(1)      AS PLAINTIFFS HAVE FAILED TO MEET THEIR BURDEN TO
ESTABLISH     STANDING.

      Under Article III of the United States Constitution, this

court's jurisdiction is limited to “Cases” and “Controversies.”

U.S. Const. art. III, § 2. Standing to sue is a prerequisite to

Article     III   jurisdiction      and       must    be     established       by   the

plaintiff “at the pleading stage.”                   Reilly v. Ceridian Corp.,

664 F.3d 38, 41 (3d Cir. 2011), cert. denied, 132 S. Ct. 2395

(2012); see also, Clapper v. Amnesty Int'l USA, 133 S. Ct. 1138,



                                          2
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 6 of 14 PageID: 647



1148 (2013) (“The party invoking federal jurisdiction bears the

burden of establishing standing.”). A motion to dismiss that

challenges standing to file suit is brought under Rule 12(b)(1)

“because      standing    is    a    jurisdictional     matter.”      Ballentine   v.

U.S.,    486    F.3d    806,    810    (3d   Cir.    2007).     A    plaintiff   must

establish three elements to meet the standing requirement:

      First, the plaintiff must have suffered an injury in fact -
      an invasion of a legally protected interest which is (a)
      concrete and particularized, and (b) actual or imminent,
      not conjectural or hypothetical. Second, there must be a
      causal connection between the injury and the conduct
      complained of.... Third, it must be likely, as opposed to
      merely speculative, that the injury will be redressed by a
      favorable decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

      “[T]he standing inquiry” is “something separate from” the

merits of Plaintiffs' claims. Marion v. TDI, Inc., 591 F.3d 137,

149     (3d    Cir.    2010),       cert.    denied,   562    U.S.    1218   (2011).

“Plaintiffs do not allege an injury-in-fact when they rely on a

chain of contingencies or mere speculation.” Finkelman v. NFL,

810 F.3d 187, 193 (3d Cir. 2016) (quotation omitted).

      In      its     opposition,      Plaintiffs      assert   that     they    have

established standing because their purported injury results from

Defendants’ alleged political bias or retaliatory actions, and

note that it is Plaintiffs, not Jared Kushner, who are parties

to the defaulted Redevelopment Agreement and “rightholders” with

respect to the underlying property.                 Plaintiffs’ Br. 21-22.



                                             3
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 7 of 14 PageID: 648



      Plaintiffs also misinterpret applicable law by asserting

that “[t]he only claim that even requires reference to Jared

Kushner is Plaintiffs’ First Amendment claim.”                     Plaintiffs Br.

22.     Plaintiffs’      Amended       Complaint,   however,       makes   explicit

reference to President Donald J. Trump, the Republican Party,

and Jared Kushner’s personal association with both, in support

of their Substantive Due Process and Equal Protection claims in

Counts Five and Six.            Amended Complaint, ¶¶ 153-154, 160-161.

Absent these references to Jared Kushner’s personal, unrelated

political activity, Plaintiffs would lack any plausible factual

allegation to support a constitutional claim.

      Plaintiffs’       reliance   on     Burwell   v.   Hobby     Lobby       Stores,

Inc., 134 S. Ct. 2751 (2014) to assert that corporate standing

is permissible where an injury is alleged to have resulted from

retaliation for an officer’s protected conduct is misplaced.                        In

Hobby   Lobby,    the    underlying       Complaint,     as   well   the    Supreme

Court’s    opinion,      made    explicit     reference       to   the     company’s

demonstrated      organizational        religious   beliefs,       which       clearly

distinguish      the    case    from    the   present    matter.         The    Court

clarified therein:        “Hobby Lobby's statement of purpose commits

the [corporate ownership] to ‘[h]onoring the Lord in all [they]

do by operating the company in a manner consistent with Biblical

principles.’ (internal citation omitted). Each family member has

signed a pledge to run the businesses in accordance with the

                                          4
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 8 of 14 PageID: 649



family's     religious     beliefs   and      to   use     the    family     assets    to

support Christian ministries.”                Burwell, 134 S. Ct. at 2766.

Plaintiffs do not even suggest that they have operated their

businesses in accordance with any specific ideology, or pledged

their support to any ideological cause so as to establish a

particular set of corporate beliefs or values.                         There is also

nothing      connecting       Plaintiffs’          alleged       injury      and      the

governmental conduct complained of, as is required by the second

prong   of   the   Lujan      standard.       Plaintiffs         use   the   political

activities of a former member in a vain attempt to bootstrap

constitutional claims to a contract dispute and give Plaintiffs

standing.      That attempt fails.            Count Five through Count Nine

should be dismissed.

     II. COUNTS FIVE THROUGH NINE OF THE AMENDED COMPLAINT
SHOULD BE DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
12(b)(6) AS PLAINTIFFS HAVE FAILED TO SET FORTH A CLAIM FOR
RELIEF.

      Pursuant to Rule 12(b)(6), a court may dismiss all or part

of an action by motion for a “failure to state a claim upon

which   relief     can   be    granted.”      Fed.    R.     Civ.P.    12(b)(6).       To

survive a motion to dismiss, factual allegations are accepted as

true, but “must be enough to raise a right to relief above the

speculative level” and must provide “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 444, 555, 570 (2007).                    A plaintiff's legal



                                          5
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 9 of 14 PageID: 650



conclusions and conclusory statements, however, are not entitled

to the same assumption of truth.                       Ashcroft v. Iqbal, 556 U.S.

662,    678    (2009).      “Determining            whether    a    complaint    states   a

plausible claim for relief [is] a context-specific task that

requires the reviewing court to draw on its judicial experience

and common sense.” Iqbal, 129 S.Ct. at 1950. A complaint must

contain       “more than      labels      or        conclusions”      or   “a   formulaic

recitation of the elements of a cause of action....” Twombly,

550 U.S. at 555.

     A.   Plaintiffs Fail to Allege a Violation of Plaintiffs’
Procedural or Substantive Due Process Rights.

       “The    core   concept      of     due       process    is    protection   against

arbitrary government action.” Evans v. Sec'y Pa. Dep't of Corr.,

645    F.3d    650,   658    (3d    Cir.       2011).         Due    process    under   the

Fourteenth       Amendment      has       both       “substantive       and     procedural

components.” Id. Procedural due process “governs the manner in

which the government may infringe upon an individual's life,

liberty, or property.” Id. at 662. Procedural due process is

implicated if a plaintiff has a liberty interest that cannot be

infringed upon without procedural protections. Id.

       Plaintiffs       argue      that    they        have    a    protected     property

interest through their rights under the Redevelopment Agreement

and    their    ownership     of    the       underlying       property,      (Plaintiffs’

Br.,    pp.    29-30,    41-43),        and     that    a     pre-deprivation      process



                                                6
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 10 of 14 PageID: 651



 should have been available prior to issuance of the Notice of

 Default by the JCRA on April 17, 2018.                 Plaintiffs’ Br. pp. 47-

 48.    The relationship between the JCRA and Plaintiffs, however,

 is governed by the terms of the Redevelopment Agreement, the

 validity of which has not been challenged.                 Plaintiffs agreed to

 be bound by the terms and procedures set forth therein.                               No

 authority        exists   that    requires       a   “pre-deprivation        process”

 before     a     governmental     entity       can   exercise     its     contractual

 rights.

        Manifestation of the parties’ intent is the language of the

 contract. Mellon Bank, N.A. v. Aetna Business Credit, Inc.                           619

 F.2d     1001,     1009   (3d    Cir.    1980);      see   also    American        Eagle

 Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 587 (3d Cir.

 2009) (acknowledging “the ‘firmly settled’ principle that ‘the

 intent of the parties to a written contract is contained in the

 writing    itself.’”).           Plaintiffs      and   JCRA     entered     into    the

 Redevelopment       Agreement     that     established     among    other     things,

 events of default and remedies flowing therefrom.                       JCRA’s status

 as a public entity does not require this court to create any

 additional procedure outside the language of the contract.

        The “[s]ubstantive due process guarantee protects against

 government power arbitrarily and oppressively exercised.” Evans,

 645 F.3d at 658-659, quoting Daniels v. Williams, 474 U.S. 327,

 331 (1986). It “limits what government may do regardless of the

                                            7
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 11 of 14 PageID: 652



 fairness of procedures that it employs.” Evans, 645 F.3d at 659.

 This     guarantee       is    violated       by        “conduct       that        shocks   the

 conscience.”           Davidson v. O'Lone, 752 F.2d 817, 829 (3d Cir.

 1984).

        In the April 17, 2018 Notice of Default, JCRA set forth

 three (3) specific instances where Plaintiffs defaulted under

 the    Redevelopment           Agreement,         and     cited        to     the     relevant

 provisions.            Amended     Complaint,           ¶99.       JCRA       followed      the

 contractual procedure for service of such a notice, and the

 action    was     therefore       neither     arbitrary          nor        oppressive,     and

 certainly not “shocking.”              To the extent that Plaintiffs dispute

 the factual allegations contained in the Notice of Default, such

 dispute amounts to a contractual dispute under the Redevelopment

 Agreement,       but    does    not    form   the       basis     of    a    constitutional

 deprivation claim.

      B.   Plaintiffs Fail to Allege a Violation of Plaintiffs’
 Right to Equal Protection Under the Law.

        Government        action       related      to      business          or     commercial

 activity    is    accorded       deference        where     it    does       not    involve   a

 suspect    class.       See,     Ferguson     v.    Skrupa,        372       U.S.    726,   732

 (1963).     This        deference       is    appropriate              “because       of    the

 recognition that the process of democratic political decision

 making often entails the accommodation of competing interests,

 and thus necessarily produces laws that burden some groups and



                                               8
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 12 of 14 PageID: 653



 not others.” Rogin v. Bensalem Township, 616 F.2d 680, 687 (3d

 Cir. 1980).

        Plaintiffs argue that the failure to grant a property tax

 abatement      constitutes         disparate         treatment,          citing       that      its

 predecessor in title to the property received such an abatement

 almost ten (10) years ago.                   Plaintiffs’ Br. pp. 51-52.                    In New

 Jersey, the      procedures set forth for the consideration of a

 property tax exemption are set forth in N.J.S.A. 40A:20-8.                                      The

 procedure      involves      recommendation              of   an    application           for   the

 exemption by the chief executive of a municipality, and approval

 of   that     recommendation           of    that   application          by    the    governing

 body.

        The    exercise      of    the       power   to    grant      a   tax       exemption    is

 purely discretionary; there is no right to a tax exemption.                                      It

 is a tool to be used by the municipality to spur development

 when    and    where   needed,          in    its   discretion.               If    the    voters

 disagree      with    the    priorities         set      forth      in   the       granting     or

 withholding of a tax exemption, elected officials can be held

 accountable      at    the       next       election.         Millennium       Towers        Urban

 Renewal Limited Liability Company v. Municipal Council of the

 City of Jersey City, 343 N.J. Super. 367 (Law Div. 2001).                                        If

 Plaintiffs      are    of        the    opinion       that         Defendants,        as     local

 government       entities         or        officials,        did     not      exercise         its

 discretion properly, they had the opportunity to challenge that

                                                 9
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 13 of 14 PageID: 654



 pursuant to Rule 4:69 of the Rules Governing the Courts of the

 State of New Jersey.                 There is no constitutional violation

 implicated by the exercise, or lack thereof, of the Council’s

 legislative function, however.

      C.   There is no Violation of Plaintiffs’ Rights Under the
 First Amendment.

       To assert a free speech claim, Plaintiffs must allege: (1)

 constitutionally        protected       conduct;        (2)     retaliatory       action

 sufficient      to     deter    a     person      of    ordinary      firmness     from

 exercising    his      constitutional        rights,     and    (3)   a   causal    link

 between    the       constitutionally            protected      conduct      and     the

 retaliatory action. See, Mitchell v. Horn, 318 F.3d 523, 530 (3d

 Cir. 2003).

       Plaintiffs allege that Jared Kushner’s decision to resign

 his position with the Plaintiff entities to accept a position in

 the Trump Administration constitutes protected political speech

 through   his    “participation         in     public    service      for   the    Trump

 Administration.” Amended Complaint, ¶169; see also, Plaintiffs’

 Br. pp. 53-54.           Plaintiffs also make multiple references to

 fundraisers      held     by    the    Kushner         family    during     the    2016

 presidential election cycle. Amended Complaint, ¶61; see also,

 Plaintiffs’      Br.    pp.    22,    53.        Plaintiffs      base     their    First

 Amendment claims on the theory that the issuance of the Notice




                                             10
Case 2:18-cv-11148-JMV-JBC Document 38 Filed 12/10/18 Page 14 of 14 PageID: 655



 of   Default        was   an     act     of   retaliation          for   these     political

 activities.

        Plaintiffs         fail      to    show      any       connection     between      the

 Kushners' activities in 2016 and 2017 and the issuance of the

 Notice       of   Default      to      Plaintiffs        in     2018.    Jared     Kushner’s

 acceptance of an Administration position occurred over fifteen

 (15)     months      prior     to      the    Notice       of    Default,    and    he    was

 associated with the Donald J. Trump presidential campaign prior

 to his appointment.              The Kushner family fundraiser was reported

 in the media on August 24, 2015.                       See, Plaintiffs’ Br. p. 53.

 The Notice of Default was issued on April 17, 2018, long after

 Jared Kushner had left his position with Kushner Companies, and

 almost three (3) years after the fundraiser. Plaintiffs fail to

 offer any facts that JCRA acted for any reason other than to

 enforce       their       contractual         rights       under     the    Redevelopment

 Agreement.

                                          CONCLUSION

        For    the    foregoing         reasons,     it     is   respectfully       requested

 that   this       Court    dismiss       Count      Five      through    Count   Eleven    of

 Plaintiffs’ Amended Complaint, and remand this matter to the

 Superior Court of New Jersey, Hudson County vicinage.

                                               McMANIMON, SCOTLAND & BAUMANN, LLC
                                               Attorneys for Defendant Jersey
                                               City Redevelopment Agency
                                               By:/s/ William W. Northgrave /s/
 Date: December 10, 2018                            WILLIAM W. NORTHGRAVE

                                                11
